 


115 HRES 1180 EH: Providing for consideration of the Senate amendment to the bill (H.R. 88) to modify the boundary of the Shiloh National Military Park located in Tennessee and Mississippi, to establish Parker's Crossroads Battlefield as an affiliated area of the National Park System, and for other purposes; providing for proceedings during the period from December 24, 2018, through January 3, 2019.
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 1180 
In the House of Representatives, U. S.,

December 20, 2018
 
RESOLUTION 
Providing for consideration of the Senate amendment to the bill (H.R. 88) to modify the boundary of the Shiloh National Military Park located in Tennessee and Mississippi, to establish Parker's Crossroads Battlefield as an affiliated area of the National Park System, and for other purposes; providing for proceedings during the period from December 24, 2018, through January 3, 2019. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 88) to modify the boundary of the Shiloh National Military Park located in Tennessee and Mississippi, to establish Parker's Crossroads Battlefield as an affiliated area of the National Park System, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Ways and Means or his designee that the House concur in the Senate amendment with an amendment consisting of the text of Rules Committee Print 115–87. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means. The previous question shall be considered as ordered on the motion to its adoption without intervening motion.  2.On any legislative day of the second session of the One Hundred Fifteenth Congress after December 23, 2018— 
(a)the Journal of the proceedings of the previous day shall be considered as approved; and  (b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment. 
3.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 2 of this resolution as though under clause 8(a) of rule I.   Karen L. Haas,Clerk. 